


Exhibit 10.1




AGREEMENT OF PURCHASE AND SALE




THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of July 28,
2015 (the “Effective Date”), by and between RRE MEMORIAL TOWERS HOLDINGS, LLC, a
Delaware limited liability company, having an address at c/o Resource Real
Estate, Inc., 1845 Walnut Street, 18th Floor, Philadelphia, PA 19103 (“Seller”)
and LLOYD JONES CAPITAL, LLC, a Florida limited liability company, having an
address at 1001 Brickwell Avenue, Suite 1200, Miami, Florida 33131 (“Buyer”).




W I T N E S S E T H:
In consideration of the covenants and provisions contained herein, and intending
to be legally bound hereby, the parties hereto agree as follows:
1.Agreement to Sell and Purchase. Seller agrees to sell to Buyer, and Buyer
agrees to purchase from Seller, subject to all of the terms and conditions of
this Agreement, all of Seller’s right, title and interest in and to the project
known as “Memorial Towers Apartments,” containing 112 apartment units located at
5400 Memorial Drive, Houston, TX 77007 consisting of the following
(collectively, the “Property”):


(a)Real Property. All of that certain tract of land more fully described on
Exhibit A to this Agreement (the “Land”) together with all improvements thereon
(the “Improvements”), and all appurtenances thereto (including, without
limitation, all easements, rights‑of‑way, water rights, oil, gas and/or mineral
rights, privileges, licenses, and other rights and benefits belonging to,
running with the owner of, or in any way relating to the aforesaid tract of land
and all trees, shrubbery and plants); together with all rights, title and
interest of Seller in and to any land lying in the bed of any street, opened or
proposed, in front of or abutting or adjoining the aforesaid tract of land, and
all right, title and interest of Seller in and to any unpaid award for the
taking by eminent domain of any part of the aforesaid tract of land or for
damage to such tract of land by reason of a change of grade of any street
(collectively, the “Real Property”);


(b)Personal Property. All fixtures, furniture, equipment, supplies and other
tangible and intangible personal property attached or appurtenant to, or located
in or on, or used solely in connection with the Real Property and in its present
physical condition, which are owned by Seller excluding any “Thin Client
Solutions” hardware and software and any items upon which appears the “Resource
Residential” logo, including without limitation, any door rugs, portable movie
screens, marketing brochures and other literature (collectively, the “Personal
Property”);
 
(c)Leases. The Seller’s interest in all leases, tenancies, licenses and other
agreements for the use or occupancy of any portion of the Property in effect on
the date of this Agreement and all guaranties in connection therewith (the
“Leases”); and


(d)Contracts. To the extent assignable, the Seller’s interest in all leasing,
service, supply and maintenance contracts relating to the Land, Improvements, or
Personal Property (collectively, the “Contracts”), but only to the extent Buyer
elects to have such Contracts assigned to it in accordance with Section 5(c)
hereof.





1

--------------------------------------------------------------------------------






2.Purchase Price; Deposit. The purchase price (the “Purchase Price”) for the
Property, subject to adjustments as provided in this Agreement, shall be Twenty
Million Six Hundred Thousand and 00/100 Dollars ($20,600,000.00), and shall be
paid as follows:


(a)One Hundred Two Thousand Five Hundred and 00/100 Dollars ($102,500.00) (the
“Initial Deposit”) to be paid upon the execution of this Agreement in
immediately available funds and delivered to Republic Title of Texas, Inc., as
agent for First American Title Insurance Company, 2626 Howell Street, 10th
Floor, Dallas, TX 75204; Attn: Nancy Colaluca; Telephone: (214) 855-8855; Email:
ncolaluca@republictitle.com (“Escrow Holder” or “Title Company”).


(b)If Buyer has not elected to terminate this Agreement as provided herein, an
additional deposit in the amount of Two Hundred Six Thousand and 00/100 Dollars
($206,000.00) (together with the Initial Deposit and the Extension Deposit (as
hereinafter defined), the “Deposit”) shall be paid on or before the expiration
of the Inspection Period in immediately available funds and delivered to Escrow
Holder.


(c)The Deposit shall be held by Escrow Holder in one or more interest bearing
federally‑insured money market accounts acceptable to both Seller and Buyer, or
in short‑term United States Government obligations having a maturity date which
is not later than the Closing Date (as hereinafter defined). As used in this
Agreement, “Deposit” shall mean and include the Deposit as defined in Subsection
2(b) above and any interest earned thereon. If requested by Escrow Holder, Buyer
shall execute and deliver a Form W-9 to Escrow Holder. Failure by Buyer to
deliver the Deposit as provided above shall render this Agreement voidable at
the option of the Seller.
  
(d)The balance of the Purchase Price, as adjusted in accordance herewith, shall
be paid at Closing by wire transfer of immediately available funds and delivered
to Escrow Holder.


(e)Concurrent with its deposit of the Deposit with the Escrow Holder, Buyer
shall deposit with the Escrow Holder the additional amount of One Hundred
Dollars ($100.00) (the “Independent Contract Consideration”) which Seller and
Buyer agree shall be paid to Seller at Closing or termination of this Agreement.
Moreover, Seller and Buyer agree and acknowledge that the Independent Contract
Consideration has been bargained for and agreed as additional consideration for
Seller’s execution and delivery of this Agreement and for Buyer’s rights of
review, inspection and termination provided herein. At Closing, the Independent
Contract Consideration shall not be applied to the Purchase Price.


3.Disposition of Deposit; Defaults.


(a)Held in Escrow. The Deposit shall be held in escrow and disbursed by Escrow
Holder strictly in accordance with the terms of this Agreement or any applicable
escrow agreement.


(b)Upon Default.


(i)IF BUYER, WITHOUT THE RIGHTS TO DO SO AND IN "DEFAULT" (AS BELOW DEFINED) OF
ITS OBLIGATIONS UNDER THIS AGREEMENT, FAILS TO COMPLET CLOSING OR OTHERWISE
DEFAULTS UNDER OR MATERIALLY BREACHES THIS AGREEMENT, SELLER SHALL HAVE THE
RIGHT TO BE PAID THE DEPOSIT AS LIQUIDATED DAMAGES. THE PARTIES HAVE AGREED THAT
THE SELLER'S ACTUAL DAMAGES, IN THE EVENT OF A BUYER DEFAULT WOULD BE EXTREMELY
DIFFICULT OR IMPRACTIABLE TO DETERMINE. AFTER NEGOTIATIONS, THE PARTIES HAVE
AGREED THAT, CONSIDERING ALL THE CIRCUMSTANCES EXITING ON THE DATE OF THIS
AGREEMENT, THE AMOUNT OF THE DEPOSIT IS A RESONABLE ESTIMATE OF THE DAMAGES THAT
SELLER WOULD INCUR IN SUCH EVENT. EACH PARTY SPECIFICALLY CONFIRMS THE ACCURACY
OF THE STATEMENTS MADE ABOVE AND THE FACT THAT EACH





2

--------------------------------------------------------------------------------




PARTY WAS REPRESENTED BY COUNSEL WHO EXPLAINED, AT THE TIME OF THIS AGREEMENT
WAS MADE, THE CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISIONS. THE RIGHT OF
THE SELLER TO BE PAID THE DEPOSIT SHALL BE SELLER'S EXCLUSIVE AND SOLE REMEDY.


(ii)If Seller, without the right to do so and in default of its obligations
under this Agreement, fails to complete Closing or otherwise defaults under or
materially breaches this Agreement, Buyer shall have the right to (i) terminate
this Agreement, in which event Buyer shall be entitled to the return of the
Deposit and pursue a claim for reimbursement from Seller of all actual costs and
expenses (including reasonable legal fees) incurred by Buyer in connection with
this Agreement, up to a maximum amount of $30,000.00 in the aggregate, which is
agreed by the parties to be liquidated damages and neither Seller nor Buyer
shall have any further obligations under this Agreement, except those matters
expressly provided in this Agreement to survive termination, or(ii) institute a
civil court action for specific performance of Seller’s obligation to execute
the documents required to convey the Property to Buyer (but not damages);
provided that Buyer shall commence its action of specific performance against
Seller within thirty (30) days after the scheduled Closing Date. UNDER NO
CIRCUMSTANCES MAY BUYER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL,
CONSEQUENTIAL, PUNITIVE, SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH BUYER
SPECIFICALLY WAIVES, FROM SELLER FOR ANY BREACH BY SELLER OF ITS
REPRESENTATIONS, WARRANTIES OR COVENANTS OR ITS OBLIGATIONS UNDER THIS
AGREEMENT. BUYER SPECIFICALLY WAIVES THE RIGHT TO FILE ANY LIS PENDENS OR ANY
LIEN AGAINST ANY PROPERTY UNLESS AND UNTIL IT HAS FILED AN ACTION SEEKING
SPECIFIC PERFORMANCE.


(iii)    Events of Default. Occurrence of one or more of the following events
will constitute an event of default (“Default”) under this Agreement (a) either
the Seller or Buyer shall default in the performance of any of its obligations
under this Agreement or materially breaches any covenant, agreement, restriction
representation or warranty set forth herein and such default remains uncured for
a period of ten (10) business days after notice thereof shall have been given by
the other party; or (b) either the Seller or Buyer shall be adjudged bankrupt or
insolvent, or a petition or proceeding for bankruptcy or for reorganization
shall be filed against it and it shall admit the material allegations thereof,
or an order, judgment or decree shall be entered approving such petition and
such order, judgment or decree shall not be vacated or stayed within thirty (30)
days of its entry or a receiver or trustee shall be appointed for either party
or the Property, or any part thereof, and remain in possession thereof for
thirty (30) days.


(c)Upon Closing. If Closing is completed hereunder, Escrow Holder shall pay the
Deposit to Seller as a credit against the Purchase Price.


(d)Upon Termination by Buyer. If Buyer terminates this Agreement as a result of
Seller’s Default or pursuant to the exercise of any right of termination
permitted by this Agreement, upon the earlier to occur of: (i) receipt by Escrow
Holder of written joint instructions from Seller and Buyer or (ii) entry of a
final and unappealable adjudication determining which party is entitled to
receive the Deposit, the Deposit shall be distributed in accordance with such
written instructions or adjudication.


(e)Hard Deposit. Notwithstanding any provision herein to the contrary, Buyer
hereby acknowledges and agrees that the Initial Deposit (the “Hard Deposit”)
shall be a “hard” deposit that is non-refundable to Buyer except as expressly
set forth in this Section 3(e). The Hard Deposit shall be paid to Seller upon
any termination of this Agreement by either party; provided, however, that Buyer
shall be entitled to a return of the Hard Deposit in the case of a termination
by Buyer: (I) under Section 3(b)(ii) (Seller Default), (II) prior to expiration
of the Inspection Period under Section 6(b) (Title and Survey), or (III) prior
to expiration of the Inspection Period if Buyer provides evidence verified by
Seller that a material and adverse environmental condition exists with respect
to the Property that would reasonably affect Buyer’s ability to finance, sell or
operate the Property. This provision shall survive termination of this
Agreement.


4.Closing. The consummation of the purchase and sale of the Property (the
“Closing”) shall take





3

--------------------------------------------------------------------------------




place on or before September 26, 2015 or an earlier date as mutually agreed to
in writing by the parties (the “Closing Date”). The Closing shall be conducted
through an escrow with the Escrow Holder, with escrow fees to be paid equally by
Seller and Buyer. IT IS AGREED THAT TIME IS OF THE ESSENCE OF THIS AGREEMENT.
Notwithstanding the foregoing, (a) Closing may be extended by Buyer or Seller
upon notice to the other party if and to the extent necessary to allow Seller
the full cure period after a Default, and (b) Buyer shall have the option to
extend the Closing Date by up to thirty (30) days, provided that at least three
(3) business days prior to the then-scheduled Closing Date: (i) the option is
exercised by delivery of a written extension notice to Seller, and (ii) an
additional Fifty Thousand and 00/100 Dollars ($50,000.00) (the “Extension
Deposit”) is tendered to the Escrow Agent no later than 5:00 pm (Eastern), in
which case the Extension Deposit shall be deemed part of the Deposit as defined
above.        


5.Inspection and Title Review.


(a)Inspection Period. Buyer and its authorized agents and representatives shall
have the right to enter upon the Land and Improvements (including all of the
apartment units, but subject to the rights of tenants under the Leases and in
accordance with applicable law) at all reasonable times during normal business
hours to inspect and conduct reasonably necessary inspections and tests on the
Property at its sole cost and expense, including, without limitation,
engineering and hazardous material inspections; provided, however, any intrusive
physical testing will be conducted by Buyer only after obtaining Seller’s prior
written consent. The right granted in the immediately preceding sentence may be
exercised during the period commencing on the Effective Date and ending on the
earlier to occur of the Closing Date or termination of this Agreement. Buyer
shall bear the cost of all inspections and tests, and Buyer shall give
reasonable notice to the management of any inspection or test to be conducted on
the Property. Buyer hereby indemnifies and holds Seller and the Property
harmless as to all loss, property damage, bodily injury, cost or expense
resulting from Buyer’s inspections and tests of the Property, including, without
limitation, claims for services rendered by third parties conducting such
inspections and tests. Buyer shall also restore the Land and Improvements to the
condition in which the same were found before any such entry upon the Property
and inspection or examination was undertaken. Such agreement to repair and
restore, and to indemnify and hold harmless Seller shall expressly survive
closing or any termination of the Agreement. Buyer shall maintain, or shall
cause its contractors to maintain, public liability and property damage
insurance insuring Buyer (and naming Seller as an additional insured party)
against any liability arising out of any entry or inspections of the Property or
work performed about the Property pursuant to the provisions hereof and shall
deliver certificates of insurance evidencing such coverage to Seller prior to
any entry by Buyer or its contractors on the Property.


(b)Document Review. Within five (5) business days after the Effective Date,
Seller shall deliver to Buyer (or make available for inspection at the Property)
copies of the items listed on Schedule 5(b) attached hereto and made a part
hereof, but only to the extent such items are in Seller’s possession or control
(collectively, “Documents”); provided that Leases shall be available for
inspection at the Property only. Except as otherwise expressly set forth in this
Agreement, including, but not limited to Section 10, Seller makes no
representations or warranties, either express or implied, and shall have no
liability with respect to the accuracy or completeness of the information, data
or conclusions contained in any information provided to Buyer, and Buyer shall
make its own independent inquiry regarding the economic feasibility, physical
condition and environmental state of the Property during the period beginning on
the Effective Date and ending at 5:00 pm (Eastern) on August 27, 2015 (the
“Inspection Period”) .


(c)    Assignment or Cancellation of Contracts. Prior to the expiration of the
Inspection Period, Buyer shall advise Seller in writing of any Contracts which
it elects to have cancelled upon Closing; provided, however, that Buyer
expressly agrees to assume all Contracts that are not cancellable by their terms
or which cannot be terminated without cost or penalty to Sellers.  Seller agrees
to give appropriate notices of termination of the Contracts which Buyer timely
notifies Seller it wants cancelled, but only to the extent termination is
permitted thereunder without penalty to Seller. At Closing, Seller shall assign
and Buyer shall assume all Contracts that have not terminated as of the Closing
Date, including without limitation, any remaining rights and obligations under
Contracts under which the notice required to terminate such Contracts, though





4

--------------------------------------------------------------------------------




delivered, will not have run prior to Closing. All existing agreements for
management of the Property shall be terminated at Closing.
(d)    Right of Termination. If Buyer determines that the Property is not
suitable in Buyer’s sole discretion, for any reason or no reason at all, then
Buyer may terminate this Agreement by written notice to Seller on or before 5:00
pm (Eastern) on the last day of the Inspection Period and this Agreement shall
be null and void for all purposes (except for provisions that expressly survive
hereunder) and, subject to Section 3(e) hereof, the Initial Deposit shall be
paid to Seller (unless Buyer is entitled to a refund of the Initial Deposit
pursuant to Section 3(e) above). In the event that Buyer does not deliver notice
of termination of this Agreement prior to the expiration of the Inspection
Period, Buyer shall be deemed to have waived its right to terminate under this
Section 5(d) and the Deposit shall be non-refundable to Buyer except in
accordance with the terms of Section 3(b)(ii) above.
(e)    Employees. Seller will terminate the property management agreement for
the Property as of the Closing Date. After expiration of the Inspection Period,
Buyer shall have the right to interview Seller’s and Seller’s manager’s on-site
employees during normal business hours at the Property.
6.Condition of Title.


(a)     Within five (5) business days after the Effective Date, Seller shall
deliver to Buyer a commitment from the Title Company (the “Title Commitment”) to
provide a standard Texas Form T-1 owner’s title insurance policy for the
Property in an amount equal to the Purchase Price (the “Title Policy”), together
with copies of all instruments identified as exceptions therein (to the extent
available in the public records) (the “Exception Documents”); and (ii) a copy of
Seller’s most recent ALTA/ACSM survey of the Property (the “Existing Survey”).
Buyer, at its option and expense, may obtain a new survey, or an update of the
Existing Survey of the Real Property (the “Survey”).
(b)    During the Inspection Period, Buyer shall review title to the Real
Property as disclosed by the Title Commitment, Exception Documents, Existing
Survey and, if obtained, the Survey. Buyer shall have five business (5) days
after Buyer’s receipt of the last of the Title Commitment, Exception Documents
and Existing Survey within which to object (the “Objections”) to any matters
reflected therein (the “Objection Notice”). Seller shall, within three (3)
business days after receipt of the Objection Notice (the “Response Deadline”),
give Buyer notice (the “Response Notice”) of those Objections Seller is willing
to cure, if any. If Seller fails to deliver a Response Notice by the Response
Deadline, Seller shall be deemed to have elected not to cure or otherwise
resolve any matter set forth in the Objection Notice prior to the Closing Date.
In no event will Buyer be deemed to waive any Objections if Seller fails to
deliver the Response Notice in accordance with this Section 6. If Buyer is
dissatisfied with the Response Notice, if delivered by Seller prior to the
expiration of the Response Deadline, Buyer may, as its exclusive remedy, elect
by written notice given to Seller on or before the date that is three business
(3) days after the earlier to occur of (i) Buyer’s receipt of Seller’s Response
Notice or (ii) the expiration of the Response Deadline (the “Final Response
Deadline”), either (a) accept the Title Commitment, Exceptions Documents and
Survey with resolution, if any, of the Objections as set forth in the Response
Notice (or if no Response Notice is tendered, without any resolution of the
Objections) or (b) terminate this Agreement, in which event the Deposit shall be
fully returned to Buyer. Seller shall have no obligation to cure title
objections except to satisfy and remove liens of an ascertainable amount created
by Seller, which liens Seller shall cause to be released at the Closing or
affirmatively insured over by the Title Company. Seller further agrees to remove
any exceptions or encumbrances to title which are created by Seller after the
Effective Date of this Agreement without Buyer’s written consent. Buyer may
terminate this Agreement and receive a refund of the Deposit if the Title
Company revises the Title Commitment after the expiration of the Inspection
Period to add or modify exceptions in a material adverse manner, if such
additions or modifications are not acceptable to Buyer and are not removed by
the Closing Date. Seller shall execute at Closing an affidavit as to authority,
the rights of tenants in occupancy and the status of mechanics’ liens (and
sufficient to remove from the Title Policy any exception for mechanics’ liens
filed against the Real Property which relate to any matters occurring prior to
the Closing Date) in form acceptable to Seller as the Title Company shall
require for





5

--------------------------------------------------------------------------------




the issuance of the Title Policy. The Title Policy may be delivered after
Closing if that is customary in the locality.
7.Delivery of Possession. Actual sole and exclusive physical possession of the
Property shall be given to Buyer at Closing unoccupied and free of any leases,
claims to or rights of possession other than the rights of tenants under Leases
by delivery of the keys to the Property and Seller’s special warranty deed (the
“Deed”) in the form attached hereto as Exhibit B, and Seller’s bill of sale in
the form of Exhibit C to this Agreement duly executed and acknowledged by Seller
(the “Bill of Sale”).


8.Apportionments. All property related items of income and expense, including
but not limited to the following, shall be apportioned between Seller and Buyer
as of 11:59 p.m. on the day prior to the Closing Date (the “Pro Ration Date”) as
follows:


(a)Taxes.     All real estate taxes, personal property taxes, charges and
assessments affecting the Property shall be prorated on a per diem basis as of
the Pro Ration Date, and Seller shall pay Seller’s pro-rata portion thereof at
Closing. In the event that the amount of taxes for the current year is unknown
at Closing, the taxes shall be prorated based on the mill rate for taxes
assessed for the immediately preceding year, taking into account the current
appraised value for the Property issued by the County Appraisal District, and
Buyer shall notify Seller of any necessary adjustment to such proration within
thirty (30) days when correct tax figures are known, and thereafter any
necessary adjustments shall be made. Buyer hereby acknowledges and agrees that
Seller has or may file appeals (the “Appeals”) with respect to the current
fiscal year and also with respect to prior year(s) ad valorem property taxes
applicable to the Property (the “Appealed Taxes”). Seller shall be entitled, in
Seller’s reasonable discretion and after giving notice to Buyer, to continue to
pursue such Appeals after the Closing Date. In the event that any such Appeal is
successful in reducing the amount of Appealed Taxes payable with respect to
prior years, Seller shall be entitled to the full amount of any rebate, refund
or reduction resulting from such Appeal. In the event that any such Appeal is
successful in reducing the amount of Appealed Taxes payable with respect to the
current fiscal year, Seller and Buyer shall prorate the net proceeds of any
rebate, refund or reduction resulting from such Appeal relating to the current
fiscal year, after payment of Seller’s third party costs incurred in connection
with the Appeal. This provision shall expressly survive Closing and the
recordation of the Deed.


(b)Rents.     Rents and other income and revenue relating to the Property and
collected by Seller for the month in which Closing occurs shall be deemed earned
ratably on a per diem basis and shall be prorated as of the Pro Ration Date.
Amounts collected by Seller prior to the date of Closing as rent for each day
occurring after the Pro Ration Date and all other prepaid amounts shall be
credited to the Buyer at Closing. All such amounts collected by Seller or Buyer
from tenants or other payors after Closing shall be paid over and applied in the
following order of priority: (i) first, on account of rents and other sums due
to Seller and Buyer (and pro‑rated between them as of the Pro Ration Date) for
the month in which Closing occurs; (ii) then, on account of rents and other sums
due to Seller for any month prior to the month of Closing; and (iii) thereafter,
on account of rents and other sums due to Buyer after Closing.


(c)Other. All normal and customarily proratable items including without
limitation operating expenses, personal property taxes, minimum water and sewer
rentals, payments due under the Contracts which are to be assigned to Buyer,
prepaid license fees and other charges for licenses and permits for the Real
Property which will remain in effect for Buyer’s benefit after Closing and
municipal rubbish removal charges, shall be apportioned pro rata between Seller
and Buyer on a per diem basis based upon a calendar year.


(d)Security Deposits. The total sum of all tenant security deposits currently
held by Seller, together with all interest earned thereon as of the Closing
Date, shall be transferred to Buyer at Closing pursuant to the Assignment and
Assumption of Leases and Security Deposits, substantially in the form attached
hereto as “E”, pursuant to which Seller shall deliver, assign and pay over (as
applicable) to Buyer: (i) all then‑existing tenant Leases affecting the
Property; and (ii) all security and other deposits held by or for the benefit of
Seller under the tenant Leases by operation of a credit against the Purchase
Price.





6

--------------------------------------------------------------------------------






(e)Utility Meter Readings. Seller shall obtain readings of the water, electric,
gas and other utility meters servicing the Real Property (other than meters
measuring exclusively utility consumption which is to be paid in full by tenants
under Leases) to a date no sooner than two (2) business days prior to the
Closing Date. At or prior to Closing, Seller shall pay all charges based upon
such meter readings, adjusted to include a reasonable estimate of the additional
charges due for the period from the dates of the respective readings until the
Closing Date. If Seller is unable to obtain readings of any meters prior to the
Closing Date, Closing shall be completed without such readings and upon the
obtaining thereof, Seller shall pay the charges incurred prior to the Closing
Date as reasonably determined by both Buyer and Seller based upon such readings,
and at Closing, Seller shall deposit with the Title Company an amount reasonably
estimated to represent the anticipated obligation of Seller under this sentence.


(f)RUBS. In addition to any other prorations described in this Agreement, any
ratio utility billing systems (“RUBS”) applicable to the Property, for the
following categories of utilities and other reimbursements: (i) electricity,
(ii) gas, (iii) water / sewer, (iv) trash, (v) pest control and (vi) other,
attributable to the uncollected or trailing collections two calendar months
prior to Closing will be reflected as a credit to Seller at Closing and will be
calculated for closing purposes on the uncollected or trailing collections
monthly periods based on the monthly average actual trailing RUBS for six months
prior to Closing according to the income statements prepared by Seller and
provided to Buyer.  A subsequent cash adjustment of RUBS between Seller and
Buyer will be made when actual figures are available, but in all events within
90 days after the Closing Date.  Seller and Buyer each agree to provide such
information as the other may reasonably request regarding RUBS and the billing,
collection, and payment thereof.


(g)True-up. Subsequent to the Closing, if at any time during the 30-day period
following Closing the actual amount of any pro-rated items (per the Proration
Schedule, below defined) that were based upon estimations at Closing, or any
item omitted therefrom, including without limitation, utilities and other
operating expenses with respect to the Property for the month in which the
Closing occurs, are determined, the parties agree to adjust the proration of
utilities and other operating expenses and, if necessary, to refund or repay
such sums as shall be necessary to effect such adjustment. For clarification,
this Section 8(g) shall not apply to Taxes, Rents or RUBS which shall be
pro-rated and paid under Sections 8(a), 8(b) and 8(f) respectively. Seller shall
prepare a proration schedule (the “Proration Schedule”) of the adjustments
described in this Section 8 prior to Closing. Such adjustments shall be paid by
Buyer to Seller (if the prorations result in a net credit to Seller), or by
Seller to Buyer (if the prorations result in a net credit to Buyer, by
increasing or reducing the cash to be paid by Buyer at Closing. Buyer or Seller
may request that Buyer and Seller undertake to re-adjust any item on the
Proration Schedule (or any item omitted therefrom) in accordance with the
provisions of this Subsection (g), provided, however, that neither party shall
have any obligation to re-adjust any items (a) after the expiration of thirty
(30) days after Closing, or (b) subject to such thirty (30) day period unless
such items exceed $5,000.00 in magnitude (either individually or in the
aggregate). The provisions of this Subsection (g) shall survive the Closing and
delivery of the Deed to Buyer.


(h)Closing Costs. Seller shall pay: (i) any and all state or local transfer,
conveyance and sales taxes related to the sale of the Property; (ii) ½ of all
escrow fees and recording costs with respect to the conveyance of the Property;
(iii) premium for a basic TLTA T-1 owner’s policy of title insurance; and (iv)
all of Seller’s legal costs, expenses or the cost or fees related to the
discharge of any current liens or encumbrances on the Property, to the extent
Seller is obligated to do so. Buyer shall pay: (i) title premiums for any
endorsements to the owner’s policy of title insurance together with all costs
and premiums relating to any loan policy of title insurance and endorsements for
the benefit of Buyer’s lender, if any; (ii) cost of the Survey; (iii) ½ of all
escrow fees; (iv) one half (1/2) of the recording costs with respect to the
conveyance of the Property; (v) all costs, fees, recordation taxes and
assessments with respect to any Buyer financing; and (vi) Buyer’s legal costs
and expenses. All other costs and expenses incurred in connection with the
transaction contemplated hereby and not specifically allocated herein shall be
paid by the party incurring the same.







7

--------------------------------------------------------------------------------




(i)Up Front Payments. Any one-time inducement payments or other non-refundable
fees, royalties or other payments made or paid to the owner of the Property
under any Contract assumed by Buyer at Closing, including, but not limited to,
any payments made to the owner of the Property under any cable agreement (“Up
Front Payments”), shall be not be apportioned pro rata between Seller and Buyer
and Buyer shall not receive any credit from Seller at closing for any portion of
any One-Time Payment attributable or allocable to any period of time from and
after Closing.


(j)Any credit due to Buyer pursuant to Section 8 shall be applied as a credit
against the Purchase Price, and any credit due to Seller pursuant to Section 8
shall be paid by Buyer to Seller at Closing as an addition to the Purchase
Price.


9.Property Condition. THE PROPERTY IS BEING SOLD IN AN “AS IS,” “WHERE IS”
CONDITION AND “WITH ALL FAULTS” AS OF THE EFFECTIVE DATE, SUBJECT TO NORMAL WEAR
AND TEAR AND DAMAGE BY FIRE OR OTHER CASUALTY AS SET FORTH HEREIN. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, SECTION
10, BUYER ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE AND
SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES,
COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, AND NO
RESPONSIBILITY HAS BEEN OR IS ASSUMED AND/OR UNDERTAKEN BY SELLER OR BY ANY
PARTNER, OFFICER, DIRECTOR, PERSON, FIRM, AGENT, ATTORNEY OR REPRESENTATIVE
ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER AS TO, CONCERNING OR WITH
RESPECT TO (I) THE CONDITION OR STATE OF REPAIR OF THE PROPERTY; (II) THE
COMPLIANCE OR NONCOMPLIANCE OF THE PROPERTY WITH ANY APPLICABLE LAWS,
REGULATIONS OR ORDINANCES (INCLUDING, WITHOUT LIMITATION, ANY APPLICABLE ZONING,
BUILDING, HANDICAPPED ACCESSIBILITY, OR DEVELOPMENT LAWS, CODES, RULES AND
REGULATIONS); THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY,
OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROPERTY; (III) THE MANNER OR QUALITY
OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED WITHIN THE PROPERTY; (IV)
THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER
MAY CONDUCT THEREON; (V) THE VALUE, EXPENSE OF OPERATION, OR INCOME POTENTIAL OF
THE PROPERTY; (VI) ANY OTHER FACT OR CONDITION WHICH HAS OR MIGHT AFFECT THE
PROPERTY OR THE CONDITION, STATE OF REPAIR, COMPLIANCE, VALUE, EXPENSE OF
OPERATION OR INCOME POTENTIAL OF THE PROPERTY OR ANY PORTION THEREOF; OR (VII)
WHETHER THE PROPERTY CONTAINS ASBESTOS OR ANY OTHER HARMFUL, HAZARDOUS OR TOXIC
SUBSTANCES OR PERTAINING TO THE EXTENT, LOCATION OR NATURE OF SAME, OR THE
CONDITION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, WATER, SOIL, AND
GEOLOGY. THE PARTIES AGREE THAT ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE
MADE BETWEEN THEM OR THEIR RESPECTIVE AGENTS OR REPRESENTATIVES ARE MERGED IN
THIS AGREEMENT AND THE EXHIBITS HERETO ANNEXED, WHICH ALONE FULLY AND COMPLETELY
EXPRESS THEIR AGREEMENT. BUYER SHALL NOT RELY UPON ANY STATEMENT OR
REPRESENTATION BY OR ON BEHALF OF SELLER UNLESS SUCH STATEMENT OR REPRESENTATION
IS SPECIFICALLY SET FORTH IN THIS AGREEMENT.


EXCEPT TO THE EXTENT SELLER HAS OBTAINED ACTUAL KNOWLEDGE THEREOF DURING ITS
OWNERSHIP OF THE PROPERTY, BUYER WAIVES AND RELEASES SELLER FROM ANY PRESENT OR
FUTURE CLAIMS ARISING FROM OR RELATING TO THE PRESENCE OR ALLEGED PRESENCE OF
ASBESTOS, OR ANY OTHR HARMFUL, HAZARDOUS OR TOXIC SUBSTANCES IN, ON, UNDER OR
ABOUT THE PROPERTY INCLUDING, WITHOUT LIMITATION, ANY CLAIMS UNDER OR ON ACCOUNT
OF (I) THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT
OF 1980, AS THE SAME MAY HAVE BEEN OR MAY BE AMENDED FROM TIME TO TIME; (II) ANY
OTHER FEDERAL, STATE OR LOCAL LAW, ORDINANCE, RULE OR REGULATION, NOW OR
HEREAFTER IN EFFECT, THAT DEALS WITH OR OTHERWISE IN ANY





8

--------------------------------------------------------------------------------




MANNER RELATES TO ENVIRONMENTAL MATTERS OF ANY KIND; OR (III) THIS AGREEMENT OR
THE COMMON LAW. THE TERMS AND PROVISIONS OF THIS PARAGRAPH SHALL SURVIVE CLOSING
HEREUNDER.


BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER WHO IS FAMILIAR WITH THIS
TYPE OF PROPERTY. BUYER IS ACQUIRING THE PROPERTY “AS IS,” “WHERE IS” AND “WITH
ALL FAULTS,” IN ITS PRESENT STATE AND CONDITION, WITHOUT REPRESENTATION OR
WARRANTY BY SELLER OR ANY OF ITS REPRESENTATIVES OR AGENTS AS TO ANY MATTERS
WHATSOEVER EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN THIS AGREEMENT,
INCLUDING, BUT NOT LIMITED TO, SECTION 10, AND TO THE MAXIMUM EXTENT PERMITTED
BY LAW, NO PATENT OR LATENT CONDITION AFFECTING THE PROPERTY IN ANY WAY, WHETHER
OR NOT KNOWN OR DISCOVERABLE OR HEREAFTER DISCOVERED, SHALL AFFECT BUYER’S
OBLIGATIONS HEREUNDER, NOR SHALL ANY SUCH CONDITION GIVE RISE TO ANY RIGHT OF
DAMAGES, RESCISSION OR OTHERWISE AGAINST SELLER.


10.Representations and Warranties of Seller. Except, in all cases, for any fact,
information or condition disclosed in the Documents, Title Commitment, Existing
Survey, Survey, Contracts or which is otherwise known to Buyer prior to Closing,
Seller makes the following representations and warranties to Buyer, which
representations and warranties are true and correct as of the date of this
Agreement and the Closing Date (the “Seller Representations”):
 
(a)Seller is a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of Delaware, with all legal power and
authority to undertake, observe and perform all of Seller’s agreements and
obligations hereunder.




(b)Seller has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Seller and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Seller enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Seller has the power and authority to do so. This Agreement and all
documents executed by Seller that are to be delivered to Buyer at Closing (i)
are, or at the time of Closing will be, duly authorized, executed and delivered
by Seller, and (ii) do not, and at the time of Closing will not, violate any
provision of any agreement or judicial order to which Seller is a party; and


(c)No consents are required to be obtained from, and no filings are required to
be made with, any governmental authority or third party in connection with the
execution and delivery of this Agreement by Seller or the consummation by Seller
of the transactions contemplated hereby.


(d)Seller is not a foreign person within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended.


(e)To Seller’s knowledge, there are no actions, proceedings, litigation or
governmental investigations or condemnation actions either pending or threatened
with respect to the Property except for matters covered by Seller’s current
insurance policies.


(f)To Seller’s knowledge, the rent roll attached hereto as Exhibit “D” is true,
correct and genuine in all material respects as of the date shown thereon.


(g)To Seller’s knowledge, Seller has not received written notice of any material
default under any of the Contracts that will not be terminated on the Closing
Date.







9

--------------------------------------------------------------------------------




(h)Seller has not received any written notice of (and has no knowledge of) any
actual or potential violation of any ordinance, regulation, law or statute of
any governmental agency pertaining to the Property, or any part thereof, except
notices, if any, with respect to matters that have been fully remedied by Seller
or otherwise no longer apply to the Property;


Seller and Buyer agree that Seller’s Representations shall survive Closing for a
period of one (1) year (the “Survival Period”) and Seller shall have no
liability after the Survival Period with respect to any of the Seller
Representations contained herein. Any representations or warranties made to
“Seller’s knowledge” shall not be deemed to imply any duty of inquiry.


Buyer agrees to notify Seller promptly in writing if Buyer discovers, believes
or obtains actual or constructive knowledge that: (i) there has been a breach of
Seller’s representations and warranties set forth in this Section 10, (ii) any
representation or warranty of Seller set forth in this Section 10 is inaccurate
in any material respect, or (iii) Seller has failed to deliver to Buyer any
document or material which it is obligated to deliver hereunder. Seller’s
representations and warranties shall be deemed to be modified to include any
such discovery, belief or knowledge by Buyer. Buyer hereby waives any right
Buyer may have to commence any action(s) to enforce any alleged breach and/or
violation of any representations of Seller as set forth in this Agreement or to
seek damages in connection therewith in the event that Buyer obtains actual
knowledge of any such alleged breach and/or violation prior to Closing and fails
to give Seller notice thereof before the Closing Date.







10

--------------------------------------------------------------------------------




11.Representations and Warranties of Buyer. Buyer, to induce Seller to enter
into this Agreement and to complete Closing, makes the following representations
and warranties to Seller, which representations and warranties are true and
correct as of the date of this Agreement and the Closing Date:


(a)Buyer is a limited liability company, duly formed, validly existing and in
good standing under the laws of the State of Florida, with all legal power and
authority to undertake, observe and perform all of Buyer’s agreements and
obligations hereunder.


(b)Buyer has full power, authority and legal right to execute, deliver and
comply with this Agreement, and all actions of the Buyer and other
authorizations necessary or appropriate for the execution and delivery of and
compliance with this Agreement have been taken or obtained and this Agreement
constitutes the valid and legally binding obligation of the Buyer enforceable
against it in accordance with its terms; and the individual executing this
Agreement and each of the documents executed in connection herewith on behalf of
the Buyer has the power and authority to do so. This Agreement and all documents
executed by Buyer that are to be delivered to Seller at Closing (i) are, or at
the time of Closing will be, duly authorized, executed and delivered by Buyer,
and (ii) do not, and at the time of Closing will not, violate any provision of
any agreement or judicial order to which Buyer is a party.


(c)No consents are required to be obtained from, and no filings are required to
be made with, any governmental authority or third party in connection with the
execution and delivery of this Agreement by Buyer or the consummation by Buyer
of the transactions contemplated hereby.


(d)Neither Buyer nor any of its affiliates is, nor will they become, a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism)
or other governmental action and does not, to its actual knowledge, engage in
any dealings or transactions or be otherwise associated with such persons or
entities.


(e)Buyer acknowledges that the Property may be subject to the federal Americans
With Disabilities Act (the "ADA") and the federal Fair Housing Act (the "FHA").
The ADA requires, among other matters, that tenants and/or owners of "public
accommodations" remove barriers in order to make the Property accessible to
disabled persons and provide auxiliary aids and services for hearing, vision or
speech impaired persons. Seller makes no warranty, representation or guarantee
of any type or kind with respect to the Property's compliance with the ADA or
the FHA (or any similar state or local law), and Seller expressly disclaims any
such representation. Buyer acknowledges that it is solely responsible for
determining whether the Property complies with the ADA and the FHA. The
provisions of this Section 11(e) shall survive indefinitely the Closing or
earlier termination of this Agreement and shall not be merged into the Deed or
other closing documents.


(f)It is expressly acknowledged by Buyer that this transaction is not subject to
any financing contingency and no financing for this transaction shall be
provided by Seller.


(g)Buyer is a sophisticated and experienced Buyer of commercial properties
including without limitation, apartment projects, and has participated in and is
familiar with the acquisition, development, redevelopment, ownership,
management, and operation of real estate projects similar to the Property. Buyer
has or will have under the terms of this Agreement adequate opportunity to
complete and will have completed all physical, financial, legal and regulatory
investigations and examinations relating to the Property that it deems
necessary, and will acquire the same solely on the basis of such investigations
and examinations and the title insurance protection afforded by the Title Policy
and not on the basis of any information provided or to be provided by Seller,
except as provided herein, including Section 10.









11

--------------------------------------------------------------------------------




12.Operations Prior to Closing. Between the date of the execution of this
Agreement and Closing:


(a)Operations and Management. During the pendency of this Agreement, Seller
shall carry on its business and activities relating to the Property,
substantially in the same manner as it did before the Effective Date. Seller
shall maintain the physical condition of the Property in substantially its
current condition, reasonable wear and tear and damage by fire and other
casualty excepted.


(b)Compliance with Obligations. Seller shall comply in all material respects
with the obligations of Seller under the Leases, the Contracts and all other
agreements and contractual arrangements by which Seller and/or the Property are
bound or affected. Seller shall maintain its current insurance policy in full
force and effect and shall pay all required premiums and other charges.


(c)New Contracts; New Leases. Seller shall not enter into any contract for or on
behalf of or affecting the Property which cannot be terminated upon no more than
thirty (30) days’ prior notice or without charge, cost, penalty or premium, and,
after expiration of the Inspection Period, shall not renew, fail to give a
notice which, in the absence of which, will result in an automatic renewal of,
modify, cancel or terminate any Contracts except in accordance with notices
given by Buyer under Section 5(c). Notwithstanding anything to the contrary set
forth herein, Seller may enter into new leases or renewal leases for all or any
portion of the Property in accordance with its current leasing parameters and
procedures.


13.Casualty.


(a)Except as necessary in Seller’s sole discretion to address (a) any life or
safety issue at the Property or (b) any other matter which in Seller’s
reasonable discretion materially adversely affects the use, operation or value
of the Property, Seller will not make any material alterations to the Property
or remove any material fixtures and tangible personal property without the prior
written consent of Buyer. To the extent an individual unit is vacated by a
tenant within seven (7) or more days prior to Closing, Seller shall be
responsible for “turning over” (as that term is commonly used in the apartment
rental industry and subject to Section 13(d) and Buyer’s Final Inspection) such
unit prior to the Closing Date. Any such unit turn-over will be consistent with
Seller’s current business practices in this regard. Any failure by Seller to
meet the obligations set forth in this Section 13 (a) shall be subject to the
Buyer’s credit set forth in Section 13(d).


(b)Destruction. If at any time prior to the Closing Date any portion of the
Property should sustain damage by fire or other casualty (a “Casualty”), Seller
shall promptly give written notice (“Casualty Notice”) thereof to Buyer, which
notice shall include Seller’s estimate of the time and cost necessary to repair
or remedy the damage caused by such Casualty . If the Property is the subject of
a Casualty which is Material (below defined), Buyer shall have the right, at its
sole option, of terminating this Agreement (by written notice to Seller and
Escrow Holder given within ten (10) days after receipt of the Casualty Notice
from Seller). For purposes hereof, a “Material” Casualty is one where the cost
of restoring the Improvements to their condition prior to the Casualty will
equal or exceed One Million Dollars ($1,000,000.00). If Buyer does not terminate
this Agreement, the proceeds of any insurance with respect to the Property paid
to Seller between the date of this Agreement and the Closing Date shall be paid
over to Buyer at the time of Closing (less any amount expended by Seller under
Section 13(c) below), all unpaid claims and rights in connection with losses to
the Property shall be assigned to Buyer at Closing and Buyer shall receive a
credit against the Purchase Price at Closing in the amount of any deductible
payable by Seller.


(c)Repairs. .If the Property is the subject of a Casualty, but Buyer does not
terminate this Agreement pursuant to the provisions of Section 13(b) above, then
Seller shall cause all temporary repairs to be made to the Property as shall be
required to prevent further deterioration and damage to the Property prior to
the Closing Date. Seller shall have the right to be reimbursed from the proceeds
of any insurance with respect to the Property paid between the date of this
Agreement and the Closing Date for the cost of all such repairs made pursuant to
this Section 13(c). Except for the obligation of Seller to repair the Property
set forth in this Section 13(c), Seller shall have no other obligation to repair
any Casualty, damage or destruction in the event Buyer does





12

--------------------------------------------------------------------------------




not elect to terminate this Agreement pursuant to the provisions of Section
13(b), and in such event, Buyer shall accept the Property at Closing as damaged
or destroyed by the Casualty.


(d)Final Inspection. Buyer shall have the right to inspect the Property,
including, but not limited to, all vacant units within five (5) business days of
the scheduled Closing Date. Buyer shall receive credit at Closing of no less
than $500 for each vacant unit, if any, that is not in a rent-ready condition as
determined by Buyer in its reasonable discretion.


14.Eminent Domain. If any condemnation or eminent domain (a “Taking”) affects
all or any part of the Property prior to Closing, or if any proceeding for a
Taking is commenced prior to Closing, or if notice of the contemplated
commencement of a Taking is given prior to Closing, Seller shall deliver written
notice of such Taking to Buyer and Buyer, to the extent such Taking is material,
shall have the right, at its sole option, of terminating this Agreement (by
written notice to Seller within ten (10) days after receipt by Buyer of written
notice from Seller of the Taking) at which time Buyer shall receive a full
refund of the Deposit. If Buyer does not terminate this Agreement, the Purchase
Price shall be reduced by the total of any awards or damages received by Seller,
and Seller shall, at Closing, be deemed to have assigned to Buyer all of
Seller’s right, title and interest in and to any awards or damages to which
Seller may have become entitled or may thereafter be entitled by reason of any
exercise of the power of eminent domain or condemnation with respect to or for
the Taking of the Property or any portion thereof.


15.Items to be Delivered at Closing.


(a)By Seller. At Closing, Seller shall deliver to Buyer the following:


(i)Deed. The Deed;


(ii)Bill of Sale and Assignment. The Bill of Sale for the transfer of the
Personal Property;


(iii)Assignments of Leases, Security Deposits and Contracts. Assignments in the
form of Exhibit E and Exhibit F, respectively, of Seller’s interest in the
Leases and the Contracts (to the extent not required to be terminated before
Closing) to be assigned to Buyer, assigning to Buyer or Buyer’s assignee all of
the lessor’s and Seller’s rights, title and interest in the Leases and such
Contracts;


(iv)Keys. All keys, security cards and security codes to the Property in
Seller’s possession;


(v)Title Company Affidavits. Such affidavits reasonably required by the Title
Company to delete the so-called “standard exceptions” (other than the standard
survey exceptions) and date the Title Policy no earlier than the date of
Closing;


(vi)Updated Rent Roll. A rent roll in the form of Exhibit D of the rents and
other charges and payments due from tenants under the Leases, including without
limitation any which are in arrears, all dated as of the Closing Date and
certified by Seller as true and correct to the best of Seller’s knowledge;


(vii)State Forms. Any forms required by the County or State in connection with
the conveyance of the Property and the recordation of the Deed;


(viii)Plans and Specifications. To the extent in Seller’s possession, all plans
and specifications for the improvements which constitute a part of the Property
and all alterations and additions thereto, and project manuals for the Property;







13

--------------------------------------------------------------------------------




(ix)Books and Records. Duplicate copies of all books, records and operating
reports in Seller’s possession which are necessary to insure continuity of
operation of the Property;


(x)FIRPTA. If Seller is not a foreign person or entity within the meaning of
Sections 1445 and 7701 of the IRS Code, a form as required by Section 1445 of
the Internal Revenue Code of 1986, as amended (the “Code”) in the form attached
as Exhibit G hereto; and


(xi)Tenant Notice Letter. A letter to the tenants of the Property indicating
that the Property has been sold to Buyer and directing that all future rental
payments be sent to Buyer in the form attached as Exhibit H hereto (the “Tenant
Notice Letter”); and


(xii)Resolutions; Title Company Affidavits, Etc. Resolutions and certificates as
required to evidence good standing and the due authorization of the execution
and performance of this Agreement and the documents to be delivered pursuant
hereto together with all affidavits, indemnities and other agreements required
by the Title Company; and


(xiii)Seller’s Closing Certificate. A certificate representing to Buyer that the
representations and warranties of the Seller contained in this Agreement,
subject to the updated information appearing in the rent roll delivered in
accordance with Section 15(a)(vi), are true and correct in all material respects
without exception as of the date of Closing (or, specifying in reasonable detail
such exceptions, if any, which then exist); and
(xiv)Other Documents. Any other documents required to be delivered pursuant to
any other provisions of this Agreement.


(b)By Buyer. At Closing (or with respect to the Tenant Notice Letter, at least 2
business days prior to Closing), Buyer shall deliver to Seller the following:


(i)Purchase Price. The balance of the Purchase Price, subject to any credits and
adjustments;


(ii)Assumption Agreements. Assignments and Assumption Agreements, in the form of
Exhibit E and Exhibit F respectively, of the Leases and of the Contracts to be
assigned to Buyer, duly executed and acknowledged by Buyer;


(iii)Tenant Notice Letter. a counterpart to the Tenant Notice Letter duly
executed by Buyer;


(iv)Resolutions; Title Company Affidavits, Etc. Resolutions and certificates as
required to evidence good standing and the due authorization of the execution
and performance of this Agreement and the documents to be delivered pursuant
hereto together with all affidavits, indemnities and other agreements required
by the Title Company;


(v)Buyer’s Closing Certificate. A certificate representing to Seller that the
representations and warranties of the Buyer contained in this Agreement are true
and correct in all material respects without exception as of the date of Closing
(or, specifying in reasonable detail such exceptions, if any, which then exist);
and


(vi)Other Documents. Any other document required to be delivered pursuant to any
other provisions of this Agreement.





14

--------------------------------------------------------------------------------








16.Brokerage. Buyer and Seller represent and warrant to the other that it has
dealt with no broker, finder or other intermediary in connection with this sale
other than Cushman & Wakefield (“Broker”). Buyer and Seller agree to split and
pay equally all brokerage commissions due to Broker in connection herewith,
provided Seller’s aggregate liability under this Section 16 shall be limited to
0.5% of the Purchase Price. Buyer and Seller each agree to indemnify, defend and
hold the other harmless from and against all claims, demands, causes of action,
loss, damages, liabilities costs and expenses (including without limitation
attorneys’ fees and court costs) which the indemnified party may incur arising
by reason of the above representation being false.
 
17.    Indemnity. Buyer agrees to indemnify, defend and hold harmless Seller
from and against, and to reimburse Seller with respect to, any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including without limitation reasonable attorney’s fees and court costs)
asserted against or incurred by Seller by reason of or arising out of any Lease,
Contract, claim for damages or any other claim with respect to or accruing on or
after the Closing Date. Seller agrees to indemnify, defend and hold harmless
Buyer from and against, and to reimburse Buyer with respect to, any and all
claims, demands, causes of action, losses, damages, liabilities, costs and
expenses (including without limitation reasonable attorney’s fees and court
costs) asserted against or incurred by Buyer by reason of or arising out of any
Lease, Contract, claim for damages or any other claim accruing prior to the
Closing Date. The provisions of this Section 17 shall survive Closing and
recordation of the Deed.


18.Confidentiality. Buyer shall not disclose any Confidential Information (as
defined below) to any party other than (a) persons within Buyer’s organization,
Buyer’s affiliates, persons who may invest in, or co-purchase with Buyer, or
person with which Buyer has contracted, including attorneys, accountants,
appraisers, engineers, environmental consultants and other professionals engaged
for this contemplated transaction who are advised of the confidential nature of
the Confidential Information, (b) potential lenders and agents of potential
lenders who are advised of the terms of this Agreement related to the
Confidentiality Information, (c) as necessary to consummate the terms of this
Agreement or any financing relating thereto, and (d) subject to the last
sentence of this paragraph, as required by law or court order. “Confidential
Information” means the terms of this Agreement and all due diligence information
(including the Documents) provided to Buyer by Seller other than information of
public record or generally known to the public. Buyer will destroy any
electronic or paper documents constituting the Confidential Information, or
return it to Seller if appropriate, if the Closing does not occur or this
Agreement is terminated by Buyer or Seller before Closing. The confidentiality
provisions of this Section 18 shall not apply to any disclosures made by Buyer
as required by law, by court order, or in connection with any subpoena served
upon Buyer; provided Buyer shall provide Seller with written notice before
making any such disclosure. Buyer’s obligations under this Section 18 shall
survive termination of this Agreement.


19.No Other Representations. Buyer acknowledges that neither Seller nor anyone
acting, or purporting to act, on behalf of Seller, has, except as expressly set
forth in this Agreement, made any representation or warranty with respect to the
Property.


20.Assignability. Buyer shall not have the right to assign its interest in this
Agreement without Seller’s advance written consent, which consent may be
withheld in Seller’s sole and absolute discretion. Buyer hereby agrees that any
assignment by Buyer, if consented to by Seller, shall not relieve Buyer of its
obligations and liabilities hereunder. Additionally, it shall be a condition of
any such assignment that the assignee assumes, in a written instrument delivered
to Seller (in form and content reasonably acceptable to Seller), all obligations
of Buyer hereunder. Seller’s approval of any assignment of Buyer’s interest in
this Agreement shall not constitute a waiver of Seller’s right to approve any
subsequent assignments.


Notwithstanding the terms of this Paragraph 20, Buyer shall have the right to
assign its rights and obligations under this Agreement to an affiliate of Buyer.
Buyer’s right to assign this Agreement shall be subject to execution by Buyer
and the assignee of a form of assignment agreement reasonably acceptable to
Seller.





15

--------------------------------------------------------------------------------




Buyer shall give notice of any such proposed assignment to Seller not less than
five (5) business days prior to the scheduled the Closing Date. Upon such
assignment, the assignee shall succeed to all of the rights of Buyer under this
Agreement (including without limitation Buyer’s rights with respect to the
Deposit) and shall assume all of Buyer’s obligations under the Agreement. No
such assignment shall relieve Buyer of any liability under the Agreement in the
event of a default by Buyer or its assignee.


21.Notices.


(a)All notices, demands, requests or other communications from each party to the
other required or permitted under the term of this Agreement shall be in writing
and, unless and until otherwise specified in a written notice by the party to
whom notice is intended to be given, shall be sent to the parties at the
following respective addresses:




 
if intended for Buyer:        Lloyd Jones Capital
1001 Brickwell Avenue, Suite 1200
Miami, Florida 33131
Attn: Christopher C. Finlay
Tel: ___________________
Email: cfinlay@lloydjonescapital.com    




with a copy to:            Shackelford, Melton, McKinley & Norton, LLP
3333 Lee Parkway, Tenth Floor
Dallas, Texas 75219
Attn: Michelle Snedden, Esq.
Direct Dial: (214) 780-1413
Email: msnedden@shackelfordlaw.net    







16

--------------------------------------------------------------------------------




if intended for Seller:        RRE Memorial Towers Holdings, LLC
c/o Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Sam Zell, Transaction Manager
Facsimile No.: (215) 761-0457
Email: szell@resourcerei.com




With a copy to:            Resource Real Estate, Inc.
1845 Walnut Street, 18th Floor
Philadelphia, PA 19103
Attn: Shelle Weisbaum, General Counsel
Facsimile No.: (215) 761-0452
Email: sweisbaum@resourcerei.com




And with a copy to:        Ledgewood
Two Commerce Square
2001 Market Street, 34th Floor
Philadelphia, PA 19103
Attn: Stacy C. Bedwick, Esquire
Facsimile No.: (215) 735-2513
Email: sbedwick@ledgewood.com




Notices may be given on behalf of any party by its legal counsel.
(b)Each such notice, demand, request or other communication shall be deemed to
have been properly given for all purposes if (i) delivered to a nationally
recognized overnight courier service for next business day delivery, to its
addressee at such party’s address as set forth above or (ii) delivered via
facsimile transmission to the facsimile number listed above or via electronic
mail to the email address listed above, provided, however, that if such
communication is given via facsimile transmission or email, an original
counterpart of such communication shall concurrently be sent in the manner
specified in clause (i) above.
(c)Each such notice, demand or request shall be deemed to have been given upon
the earlier of (i) actual receipt or refusal by the addressee or (ii) deposit
thereof with the courier if sent pursuant to section (b)(ii) above.


22.Additional Escrow Provisions.


(a)Deposit. Title Company agrees to deposit the Deposit in an interest bearing
account, subject to the receipt from Buyer of a form W-9 for the purposes of
investing said funds and to hold and disburse said funds, and any interest
earned thereon, as hereinafter provided. Upon written notification from Seller
or Buyer in accordance with the terms of this Agreement, Title Company shall
release the funds in accordance with and pursuant to the written instructions.
In the event of a dispute between any of the parties hereto sufficient in the
sole discretion of Title Company to justify its doing so, Title Company shall be
entitled to tender unto the registry or custody of any court of competent
jurisdiction all money or property in its hands held under the terms of this
Agreement, together with such legal pleading as it deems appropriate, and
thereupon be discharged.





17

--------------------------------------------------------------------------------








(b)Escrow Holder. Seller and Buyer covenant and agree that in performing any of
its duties under this Agreement, Title Company shall not be liable for any loss,
costs or damage which it may incur as a result of serving as Escrow Holder
hereunder, except for any loss, costs or damage arising out of its willful
default or gross negligence. Accordingly, Title Company shall not incur any
liability with respect to (i) any action taken or omitted to be taken in good
faith upon advice of its counsel given with respect to any questions relating to
its duties and responsibilities, or (ii) to any action taken or omitted to be
taken in reliance upon any document, including any written notice of instruction
provided for in this Agreement, not only as to its due execution and the
validity and effectiveness of its provisions, but also to the truth and accuracy
of any information contained therein, which Title Company shall in good faith
believe to be genuine, to have been signed or presented by a proper person or
persons and to conform with the provisions of this Agreement.


(c)Indemnity. Seller and Buyer hereby agree to indemnify and hold harmless Title
Company against any and all losses, claims, damages, liabilities and expenses,
including without limitation, reasonable costs of investigation and attorneys'
fees and disbursements which may be imposed upon or incurred by Title Company in
connection with its serving as Escrow Holder hereunder, except for any loss,
costs or damage arising out of its willful default, gross negligence or failure
to adhere to the terms or conditions of this Agreement. The provisions of this
Section shall survive termination of this Agreement.


23.Miscellaneous.


(a)Entire Agreement; Governing Law. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all prior or other negotiations, representations, understandings and
agreements of, by or among the parties, express or implied, oral or written,
which are fully merged herein. The express terms of this Agreement control and
supersede any course of performance and/or customary practice inconsistent with
any such terms. Any agreement hereafter made shall be ineffective to change,
modify, discharge or effect an abandonment of this Agreement unless such
agreement is in writing and signed by the party against whom enforcement of such
change, modification, discharge or abandonment is sought. This Agreement shall
be governed by and construed under the laws of the State where the Real Property
is located.


(b)Liability. Notwithstanding anything to the contrary contained herein,
Seller’s shareholders, partners, members, the partners or members of such
partners or members, the shareholders of such partners or members, and the
trustees, officers, directors, employees, agents and security holders of Seller
and the partners or members of Seller assume no personal liability for any
obligations entered into on behalf of Seller and its individual assets shall not
be subject to any claims of any person relating to such obligations.  The
foregoing shall govern any direct and indirect obligations of Seller under this
Agreement. This provision shall expressly survive Closing and recordation of the
Deed or termination of this Agreement. Notwithstanding anything to the contrary
contained herein, Buyer’s shareholders, partners, members, the partners or
members of such partners or members, the shareholders of such partners or
members, and the trustees, officers, directors, employees, agents and security
holders of Buyer and the partners or members of Buyer assume no personal
liability for any obligations entered into on behalf of Buyer and its individual
assets shall not be subject to any claims of any person relating to such
obligations.  The foregoing shall govern any direct and indirect obligations of
Buyer under this Agreement. This provision shall expressly survive Closing and
recordation of the Deed or termination of this Agreement.


(c)Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties and their respective heirs, personal
representatives, successors and assigns.


(d)Provisions Separable. The provisions of this Agreement are independent of and
separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other
provision may be invalid or unenforceable in whole or in part.





18

--------------------------------------------------------------------------------






(e)Gender, etc. Words used in this Agreement, regardless of the number and
gender specifically used, shall be deemed and construed to include any other
number, singular or plural, and any other gender, masculine, feminine or neuter,
as the context indicates is appropriate.


(f)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original as against any party whose
signature appears thereon, and all of which shall together constitute one and
the same instrument. This Agreement shall be binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected on this Agreement as the signatories.
Electronically transmitted counterparts of this Agreement or signature pages
hereof shall have the same force and effect as originals.


(g)Exhibits. All exhibits attached to this Agreement are incorporated by
reference into and made a part of this Agreement.


(h)No Waiver. Neither the failure nor any delay on the part of either party to
this Agreement to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of any such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.


(i)Headings. The headings incorporated in this Agreement are for convenience in
reference only, are not a part of this Agreement and do not in any way limit or
add to the terms and provisions of this Agreement.


(j)Interpretation. No provision of this Agreement is to be interpreted for or
against either party because that party or that party’s legal representative or
counsel drafted such provision.


(k)Time. Time is of the essence of this Agreement. In computing the number of
days for purposes of this Agreement, all days shall be counted, including
Saturdays, Sundays and holidays, unless stated otherwise herein; provided,
however, that if the final day of any time period provided in this Agreement
shall end on a Saturday, Sunday or legal holiday, then the final day shall
extend to 5:00 p.m. Eastern time of the next full business day. For the purposes
of this Section, the term “holiday” shall mean a day other than a Saturday or
Sunday on which banks are closed in the state in which the Real Property is
located.


(l)Attorney’s Fees. In connection with any litigation arising out of this
Agreement, the prevailing party shall be entitled to recover all costs incurred,
including reasonable attorney’s fees. For purposes of this Agreement,
“prevailing party” shall include, without limitation, a party obtaining
substantially the relief sought, whether by compromise, settlement or otherwise.


(m)No Recording of Agreement. Neither Seller nor Buyer shall cause or permit
this Agreement to be filed of record in any office or place of public record
and, if Buyer or Seller shall fail to comply with the terms hereof by recording
or attempting to record the same, such act shall not operate to bind or cloud
title to the Real Property.


(n)Negotiations. Seller shall have the right at all times prior to the
expiration of the Inspection Period, to solicit backup offers and enter into
discussions, negotiations, or any other communications concerning or related to
the sale of the Property with any third party; provided, however, that such
communications are subject to the terms of this Agreement and that Seller shall
not enter into any contract with a third party for the sale of the Property
unless such contract is contingent on the termination of this Agreement without
the Property having been conveyed to Buyer.





19

--------------------------------------------------------------------------------






(o)WAIVER OF JURY TRIAL. SELLER AND BUYER EACH WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER THIS
AGREEMENT, (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALING OF THE BUYER AND SELLER IN RESPECT OF THIS AGREEMENT OR RELATED
TRANSACTIONS, IN EACH CASE WHETHER NOW EXISTING OR LATER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. BUYER AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT SELLER MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF BUYER AND SELLER TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.


(p)1031 Exchange. Buyer or Seller may desire to exchange, for other property of
like kind and qualifying use within the meaning of Section 1031 of the Internal
Revenue Code of 1986, as amended (the "Code"), and the Treasury Regulations
promulgated thereunder, fee title in the Project. Each of Buyer and Seller
expressly reserves the right to assign its rights, but not its obligations,
hereunder to a Qualified Intermediary as provided in Treasury Reg.
§1.1031(k)-1(g)(4) on or before Closing and each party hereby agrees to fully
cooperate with the other party, at no cost to such party, in the furtherance of
any such like-kind exchange pursuant to Code §1031 contemplated by either party
hereto.


24.Texas Disclosures. By its signature to this Agreement, Buyer hereby
acknowledges its receipt of the following notices at or before the execution of
this Agreement:


(a)Notice Regarding Possible Liability for Additional Taxes. If for the current
ad valorem tax year the taxable value of the Property that is the subject of
this Agreement is determined by a special appraisal method that allows for
appraisal of the Property at less than its market value, the Buyer may not be
allowed to qualify the Property for that special appraisal in a subsequent tax
year and the Property may then be appraised at its full market value. In
addition, the transfer of the Property or a subsequent change in the use of the
Property may result in the imposition of an additional tax plus interest as a
penalty for the transfer or the change in the use of the Property. The taxable
value of the Property and the applicable method of appraisal for the current tax
year is public information and may be obtained from the tax appraisal district
established for the county in which the Property is located.


(b)Notice Regarding Possible Annexation. If the Property that is the subject of
this Agreement is located outside the limits of a municipality, the Property may
now or later be included in the extraterritorial jurisdiction of a municipality
and may now or later be subject to annexation by the municipality. Each
municipality maintains a map that depicts its boundaries and extraterritorial
jurisdiction. To determine if the Property is located within a municipality's
extraterritorial jurisdiction or is likely to be located within a municipality's
extraterritorial jurisdiction, contact all municipalities located in the general
proximity of the Property for further information.


(c)Property Located in a Certificated Service Area of a Utility Service
Provider. The Property that you are about to purchase may be located in a
certificated water or sewer service area, which is authorized by law to provide
water or sewer service to the properties in the certificated area. If the
Property is located in a certificated area there may be special costs or charges
that you will be required to pay before you can receive water or sewer service.
There may be a period required to construct lines or other facilities necessary
to provide water or sewer service to the Property. You are advised to determine
if the Property is in a certificated area and contact the utility service
provider to determine the cost that you will be required to pay and the period,
if any, that is required to provide water or sewer service to the Property.


25.Buyer’s Conditions Precedent to Closing. Buyer’s obligation to close under
this Agreement shall be subject to and conditioned upon the fulfillment of each
and all of the following conditions precedent:







20

--------------------------------------------------------------------------------




(a)    All of the documents required to be delivered by Seller to Buyer at the
Closing pursuant to the terms and conditions hereof shall have been delivered;


(b)    Each of Seller’s Representations shall be true in all material respects
as of the Closing Date;


(c)     Seller shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Seller prior to Closing hereunder;


(d)    Neither Seller nor Seller’s general partner shall be a debtor in any
bankruptcy proceeding nor shall have been in the last six (6) months a debtor in
any bankruptcy proceeding; and


(e)    If any of the conditions set forth in Section 25 are not met, Buyer may,
as its sole and exclusive remedy, (i) notify Seller of Buyer’s election to
terminate this Agreement and receive a return of the Deposit, or (ii) waive such
condition and proceed to Closing on the Closing Date with no offset or deduction
from the Purchase Price.


26.Seller’s Conditions Precedent to Closing. Seller’s obligation to close under
this Agreement shall be subject to and conditioned upon the fulfillment of each
and all of the following conditions precedent:


(a)    All of the documents required to be delivered by Buyer to Seller at the
Closing pursuant to the terms and conditions hereof shall have been delivered;


(b)    Each of Buyer’s Representations shall be true in all material respects as
of the Closing Date;


(c)     Buyer shall have complied with, fulfilled and performed in all material
respects each of the covenants, terms and conditions to be complied with,
fulfilled or performed by Buyer prior to Closing hereunder;


(d)    Buyer shall not be a debtor in any bankruptcy proceeding nor shall it
have been in the last six (6) months a debtor in any bankruptcy proceeding; and


(e)    If any of the conditions set forth in Sections 26 are not met, Seller
may, as its sole and exclusive remedy, (i) notify Buyer of Seller’s election to
terminate this Agreement and receive a payment of the Deposit, or (ii) waive
such condition and proceed to Closing on the Closing Date with no offset or
deduction from the Purchase Price.




[SIGNATURES CONTAINED ON FOLLOWING PAGE]





21

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as a sealed instrument as of the day and year first above
written.


                    
SELLER:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its manager






By:                (SEAL)
Name:
Title:




BUYER:








                    
Lloyd Jones Capital, LLC,
a Florida limited liability company


By: _____________________________
Christopher C. Finlay, President







22

--------------------------------------------------------------------------------




JOINDER OF ESCROW HOLDER




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned, the Escrow Holder named in the annexed
Agreement, hereby agrees to be bound by the provisions of the annexed Agreement
relating to the holding and disbursement of all monies paid to the undersigned
in escrow, and to disburse such sums strictly in accordance with the terms of
the Agreement.


Intending to be legally bound, the undersigned has caused this Joinder to be
executed by its duly authorized representative the ____day of
____________________, 2015.


REPUBLIC TITLE OF TEXAS, INC.




By:                    
Name:
Title:





23

--------------------------------------------------------------------------------




EXHIBIT A


[LEGAL DESCRIPTION OF REAL PROPERTY]











24

--------------------------------------------------------------------------------




EXHIBIT B




When Recorded, Return to:
_____________________
_____________________
_____________________
_____________________




Special Warranty Deed




RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company
(“Grantor”), whose address is c/o Resource Real Estate, Inc., 1845 Walnut
Street, 18th Floor, Philadelphia, PA 19103, for and in consideration of the sum
of Ten and No/100 Dollars ($10.00) paid to Grantor and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED and does hereby GRANT, BARGAIN, SELL and
CONVEY unto _______________________________, a _______________________________
(“Grantee”), whose address is ________________________________, that certain
tract of land situated in Harris County, Texas, as more fully described on
Exhibit A attached hereto and made a part hereof for all purposes, together with
(a) all improvements located thereon, (b) all rights, benefits, privileges,
easements, tenements, hereditaments and appurtenances there unto belonging or in
any wise, pertaining thereto, and (c) all of Grantor’s right, title and interest
in and to oil, gas and mineral rights, adjacent strips, gores, streets, roads,
alleys and rights-of-way (said land, improvements, rights, benefits, privileges,
easements, tenements, hereditaments, appurtenances and interests being
hereinafter referred to as the “Real Property”).
This conveyance is made and accepted subject to all matters set out herein above
and in Exhibit B, attached hereto and incorporated herein by reference
(“Permitted Exceptions”) but only to the extent the Permitted Exceptions are
valid, existing and affect the Real Property.
TO HAVE AND TO HOLD the Real Property, together with all rights and
appurtenances pertaining thereto, unto Grantee and Grantee’s successors and
assigns forever, and Grantor does hereby bind itself and its successors and
assigns to WARRANT and FOREVER DEFEND, all and singular, subject to the
Permitted Exceptions, the Real Property unto Grantee and Grantee’s successors
and assigns, against every person whomsoever lawfully claiming or to claim the
same or any part thereof by, through or under Grantor, but not otherwise.
All ad valorem taxes for the year in which the conveyance occurs have been
prorated between Grantor and Grantee and Grantee shall be obligated to pay same.





25

--------------------------------------------------------------------------------




DATED effective as of the ___ day of ________, 2015.


GRANTOR:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its sole member






By: ___________________________
Name:
Title:




Acknowledgment


STATE OF                 §
§
COUNTY OF                 §


This instrument was acknowledged before me on the _____ day of _____________,
2015, by ______________________, the _______________________ of RCP Memorial
Towers Manager, LLC, manager of RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware
limited liability company, on behalf of said company.






                                
[SEAL]                        Notary Public in and for the State of
My Commission Expires:






Exhibit A - Legal Description
Exhibit B - Permitted Exceptions









26

--------------------------------------------------------------------------------




EXHIBIT C


BILL OF SALE AND ASSIGNMENT
THIS BILL OF SALE AND ASSIGNMENT (the “Assignment”) is made as of
_________________, 2015, by RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware
limited liability company (“Seller”) in favor of ___________________, a
________________ (“Buyer”).


RECITALS
A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of
____________, 2015 (the “Agreement of Sale”), Seller has agreed to sell to
Buyer, upon the terms, provisions and conditions set forth therein, certain
property (hereinafter “Property”) located at 5400 Memorial Drive, Houston, TX
77007 all as more particularly described in the Agreement of Sale.


B.    In connection with the sale and purchase of the Property, Seller desires
to sell, assign and transfer to Buyer all of Seller’s right, title and interest
in and to the Personal Property identified and as defined in the Agreement of
Sale, all upon the terms, covenants and conditions set forth in this instrument.


NOW THEREFORE, for an in consideration of Ten Dollars ($10.00), the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, Seller hereby agrees as follows:


1.Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given such terms in the Agreement of Sale.


2.Transfer and Assignment. Seller hereby sells, transfers, assigns, delivers and
conveys to Buyer, its successors and assigns, all of Seller's right, title and
interest in, to and under the Personal Property.


3.Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows:


(i)    Seller is the sole owner and holder of the Personal Property; and


(ii)    Seller has the power, authority and right to execute and deliver this
Assignment and to sell, transfer, assign, deliver and convey the Personal
Property.





27

--------------------------------------------------------------------------------






4.AS IS, WHERE IS. THE PERSONAL PROPERTY IS BEING CONVEYED “AS IS”, “WHERE IS”,
AND “WITH ALL FAULTS” AS OF THE DATE OF THIS ASSIGNMENT, WITHOUT ANY
REPRESENTATION OR WARRANTY WHATSOEVER, AS TO ITS CONDITON, FITNESS FOR ANY
PARTICULAR PURPOSE, MERCHANTABILITY OR ANY OTHER WARRANTY, EXPRESS OR IMPLIED.
SELLER SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, THERETO. BUYER IS HEREBY THUS ACQUIRING THE PERSONAL
PROPERTY BASED SOLEY UPON BUYER’S OWN INDEPENDENT INVESTIGATIONS AND INSPECTION
OF THAT PROPERTY AND NOT IN RELIANCE UPON ANY INFORMATION PROVIDED BY SELLER OR
SELLER’S AGENTS OR CONTRACTORS.


5.Absolute Transfer. It is the intention of Seller to transfer absolute title of
the Personal Property to Buyer, its successors and assigns, free of any equity
of redemption by Seller or its successors and assigns


6.Binding Effect. This Assignment shall be binding upon and inure to the benefit
of Seller and Buyer and their respective heirs, personal representatives,
successors and assigns.




IN WITNESS WHEREOF, intending to be legally bound, Seller has caused this Bill
of Sale and Assignment to be executed by its duly authorized officer on the day
and year first above written.


SELLER:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its sole member






By:_____________________________
Name:
Title:











28

--------------------------------------------------------------------------------




EXHIBIT D


[RENT ROLL]




SEE ATTACHED





29

--------------------------------------------------------------------------------








 
EXHIBIT E


ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS


THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS is made and
entered into as of __________, 2015, by and between RRE MEMORIAL TOWERS
HOLDINGS, LLC, a Delaware limited liability company (“Assignor”) and
_________________, a __________________ (“Assignee”).






RECITALS


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of
__________, 2015 (the “Agreement of Sale”), Assignor has agreed to sell to
Assignee, upon the terms, provisions and conditions set forth therein, certain
property (hereinafter “Property”) located at 5400 Memorial Drive, Houston, TX
77007 all as more particularly described in the Agreement of Sale.


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all tenant leases encumbering the Property and Assignee
desires to accept said assignment and assume the obligations of Assignor under
said leases, all upon the terms, covenants and conditions set forth in this
instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignee to
Assignor for the Property, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
covenant and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over unto Assignee
all of Assignor’s right, title and interest in and to (collectively, the
“Assigned Interests”) (a) the leases set forth on the rent roll attached hereto
as Exhibit A and made a part of this Assignment and any other lease, license or
right of occupancy affecting the Property, together with all amendments,
extensions, and other modifications thereto (the “Leases”), (b) any and all
rights of Assignor and the lessor under the Leases to collect rents, additional
rents, escrow or security deposits, fees, income, charges, and profits now or
hereafter arising thereunder, and (c) any guarantees of any Leases, to have and
to hold the same unto Assignee, its successors and assigns.


    2.    Assumption. Assignee accepts said assignment and assumes all
obligations of Assignor on the part of the lessor/landlord under the Leases
first arising or accruing on or after the date of this Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorney’s fees and legal costs) (a) arising out of the Assigned
Interests in connection with events occurring at any time during Assignor’s
ownership of the Property, or (b) arising out of any claim by any tenant arising
prior to the date of this Assignment with respect to any security deposit but
only to the extent of the amount of such security deposit and interest thereon
not transferred by Assignor to Assignee.





30

--------------------------------------------------------------------------------






4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Assigned
Interests in connection with events occurring on or after the date of this
Assignment or arising out of any claim by any tenant arising on or after the
date of this Assignment with respect to its security deposit but only to the
extent of the amount of such security deposit and interest thereon transferred
by Assignor to Assignee and not returned to such tenant by Assignee.


5.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.


IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Assignment and Assumption of Leases and Security Deposits to be executed by
their duly authorized officers on the day and year first above written.


ASSIGNOR:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its sole member






By: _____________________________
Name:
Title:






                     ASSIGNEE:


[___________________]




By: _____________________ (SEAL)
Name:
Title:








Exhibit A - rent roll







31

--------------------------------------------------------------------------------












EXHIBIT F




ASSIGNMENT AND ASSUMPTION OF CONTRACTS


THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS is made and entered into as of
__________ 2015, by and between RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware
limited liability company (“Assignor”) and _________________, a
__________________ (“Assignee”).


R E C I T A L S:


A.    Pursuant to a certain Agreement of Purchase and Sale, dated as of July
___, 2015 (the “Agreement of Sale”), Assignor has agreed to sell to Assignee,
upon the terms, provisions and conditions set forth therein, certain property
(hereinafter “Property”) located at 5400 Memorial Drive, Houston, TX 77007 all
as more particularly described in the Agreement of Sale.


B.    In connection with the sale and purchase of the Property, Assignor desires
to assign to Assignee all of Assignor’s right, title and interest in and to
those agreements set forth on Exhibit A attached to and made a part of this
Assignment (collectively, the “Contracts”) and Assignee desires to accept said
assignment and assume the obligations of Assignor under the Contracts, all upon
the terms, covenants and conditions set forth in this instrument.


NOW, THEREFORE, in consideration of the purchase price paid by Assignor to
Assignee for the Property and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Assignor and Assignee covenant
and agree as follows:


1.    Assignment. Assignor hereby assigns, transfers and sets over to Assignee
all of Assignor’s right, title and interest in and to the Contracts. Assignor
agrees to pay and perform all terms, covenants, conditions, agreements and
obligations to be kept and performed under the Contracts to the date of this
Assignment, together with such other obligations of Assignor concerning the
Contracts set forth in the Agreement of Sale.


2.    Assumption. Assignee accepts said assignment and assumes all obligations
of Assignor under the Contracts arising or accruing on or after the date of this
Assignment.


3.    Indemnification by Assignor. Assignor agrees to indemnify, defend and hold
Assignee harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts in
connection with events occurring prior to the date of this Assignment.


4.    Indemnification by Assignee. Assignee agrees to indemnify, defend and hold
Assignor harmless from and against any claim, demand, cause of action, charge,
judgment, damage, liability, cost or expense (including, without limitation,
reasonable attorneys’ fees and legal costs) arising out of the Contracts in
connection with events occurring on or after the date of this Assignment.


5.    Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor and Assignee and their respective heirs, personal
representatives, successors and assigns.







32

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, intending to be legally bound, Assignor and Assignee have
caused this Assignment and Assumption of Contracts to be executed by their duly
authorized officers on the day and year first above written.


ASSIGNOR:


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its sole member






By: ____________________________
Name:
Title:






                     ASSIGNEE:


[_____________]




By: _____________________ (SEAL)                Name:
Title:













33

--------------------------------------------------------------------------------






EXHIBIT G




FIRPTA AFFIDAVIT






Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including section 1445), the undersigned “Transferor”
which is the owner, directly or indirectly of all of the membership interests of
RRE Memorial Towers Holdings, LLC, a Delaware limited liability company, which
has legal title to a U.S. real property interest under local law, will be the
actual transferor of the property for U.S. tax purposes and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by Transferor, the undersigned
hereby certifies as follows:


1.
Transferor is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);



2.
Transferor is not a disregarded entity, as defined in Treas. Reg. §
1.1445-2(b)(2)(iii);



3.
Transferor’s U.S. taxpayer identification number is ____________; and



4.
Transferor’s office address is 1845 Walnut Street, 18th Floor, Philadelphia, PA
19103.

    
Transferor understands that the above information may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.


Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this instrument and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has the authority to sign this document in such
capacity.


RESOURCE REAL ESTATE INVESTORS 6, L.P., a Delaware limited partnership


By:
Resource Capital Partners, Inc., a Delaware corporation, its general partner

                        


By:    
Name:
Title:


Dated: __________________, 2015





34

--------------------------------------------------------------------------------






EXHIBIT H
NOTICE TO TENANTS
_________, 2015


PERSONAL DELIVERY
Residents of Memorial Towers
5400 Memorial Drive
Houston, TX 77007


Dear Resident:


Notice is hereby given to the tenants of Memorial Towers (the “Property”) that
the current owner of the Property (the “Seller”), has sold the Property to
____________(“Buyer”), effective as of this date. Buyer has assumed all of the
obligations of Seller, as landlord under your lease, including any obligations
with respect to your security deposit. Buyer acknowledges that it has received
and is responsible for your security deposit in the amount listed on the
Addendum hereto, which security deposit has been transferred to Buyer, less any
amounts applied by Seller listed on the Addendum attached hereto. Any pending
claims by Seller against your security deposit are also described on the
Addendum attached hereto. Buyer is now your landlord and all future rent
payments under your lease shall be made to Buyer.
In the event that your rent payments are made to Seller via an ACH or other
automatic debit system, such payments shall be rejected as of the date hereof
and you should make alternative arrangements with Buyer for the payment of your
rent.
Buyer’s address for purposes of your lease is as follows:
___________________
___________________
Attn: _______________


All future rental payments should be hand delivered to the on-site rental
office.
Sincerely,


RRE MEMORIAL TOWERS HOLDINGS, LLC, a Delaware limited liability company


By: RCP Memorial Towers Manager, LLC, its sole member






By:            
Name:
Title:







35

--------------------------------------------------------------------------------




                    






BUYER:


[_________________]




            
By:_________________________
Name:
Title:




ADDENDUM




Tenant: ____________________


Unit No.: ___________________


Original Security Deposit Amount: $___________


Amount of Security Deposit Previously Applied: $____________


Existing Security Deposit Amount Being Transferred: $__________











36

--------------------------------------------------------------------------------






SCHEDULE 5(b)




[DOCUMENTS]




To the extent in Seller’s possession or control:
1.
Real and personal property tax bills, payment receipts and assessed value for
the prior 2 years and year-to-date, and history of any tax protests over the
past 3 years

2.
Copies of any warranty agreements which Seller may have been covering the
Property

3.
Copies of all Contracts

4.
Current rent roll with a delinquency status report for the previous 12 months

5.
Operating income and expense detail (statements prepared by an accountant or
internally) for the prior 3 years and year-to-date

6.
Details of any financial arrangements with apartment brokers, locators, etc.

7.
Copies of current insurance certificates

8.
Copy of Seller’s current Owner’s Policy of title insurance

9.
Copy of Seller’s existing survey

10.
Monthly lease expiration schedule for following twelve (12) months.

11.
Copies of Property, Liability, Workers Compensation and any other policies
currently in effect at the Property, together with claims information and loss
runs for all policies for the last 5 years and permission for Buyer to speak
with all insurance companies and agents currently providing insurance to the
Property.

12.
Breakout of all capital expenditures beginning March 1, 2013, including a
detailed schedule of fixture repairs.

13.
Schedule list all tenant security deposits.

14.
Schedule of all Fixtures and Tangible Personal Property to be included in the
sale.

15.
Copies of any available as-built plans and specifications for the Improvements,
including, without limitation, architectural, civil engineering, utility
reports/plans, landscape design (including sprinkler systems), mechanical,
electrical, and plumbing.

16.
Copies of any open citations, open code violations of deficiencies relating to
the Property.

17.
A list of any actual or threatened litigation matters involving the Property
manager or Seller, including (i) a brief description of each matter, (ii) the
estimated dollar amount involved and (iii) the name and contact information of
the attorney handling such claims, provided that such summary shall be prepared
to Seller’s knowledge and Seller makes no representations or warranties
regarding the outcome of such claims.






37

--------------------------------------------------------------------------------






18.
Access to copies of utility bills for the previous twelve (12) months with a
list of utility account numbers.

19.
A schedule of employees, including salaries, benefits and apartment agreements.

20.
Copies of all permits and certificates of occupancy.

21.
To be provided MONTHLY until Closing or the earlier termination of the
Agreement: (1) current operating statements, (2) current Rent Roll, (3) end of
month delinquency report, (4) schedule of current rents and (5) renewal reports.

22.
To be provided WEEKLY until Closing or the earlier termination of the Agreement:
(1) summary of lease specials, (2) leasing summary.




















38